ESCROW AGREEMENT THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time pursuant hereto, this "Escrow Agreement") is made and entered into as of October 2, 2008, by and among GAMCO Investors Inc., a New York corporation ("GAMCO"), Cascade Investment, L.L.C., a Washington limited liability company ("Cascade", and together with GAMCO, sometimes referred to individually as "Party" or collectively as the "Parties"), and JPMorgan Chase Bank, National Association (the "Escrow Agent").Capitalized terms used but not defined in this Escrow Agreement that are defined in the Purchase Agreement (defined below) shall have the meanings assigned to such terms in the Purchase Agreement. WHEREAS, GAMCO and Cascadehave entered into a Note Purchase Agreement, dated as of the date hereof (the "Purchase Agreement"); and WHEREAS, the Parties have agreed to deposit in escrow certain funds and wish such deposit to be subject to the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing and of the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.Appointment.The Parties hereby appoint the Escrow Agent as their escrow agent for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment under the terms and conditions set forth herein. 2.Escrow Account.GAMCO agrees to deposit with the Escrow Agent the initial sum of US$61,950,000in cash (the "Escrow Deposit").The Escrow Agent shall hold the Escrow Deposit and any investment proceeds thereof or interest thereon (collectively, the “Escrowed Funds”) in its name or the name of its nominee in a separate segregated and earmarked escrow account (the “Escrow Account”) until this Escrow Agreement has terminated and all of the Escrowed Funds have been released to the Parties, in each case in accordance with the terms and conditions of this Escrow Agreement. The Escrow Agent shall invest and reinvest the Escrow Deposit and the investment proceeds thereof and interest thereon as directed in Section 3. The Escrow Agent shall hold and safeguard the Escrowed Funds and any other property deposited or held from time to time in the Escrow Account during the term of this Escrow Agreement. The Escrowed Funds shall not be subject to any lien, attachment, claim, trustee process or any other judicial process of any creditor of any party hereto. 3.Investment of Escrowed Funds.During the term of this Escrow Agreement, the Escrowed Funds shall be invested as instructed in writing by GAMCO in United States Treasury Bills ("Permitted Investments") as available under then-current market conditions and prices, and any income from such investments will become part of the Escrowed Funds.In the event that United States Treasury Bills are unavailable or circumstances prevent GAMCO from providing written instructions to the Escrow Agent, the Escrow Agent shall invest the Escrowed Funds in a cash deposit account at JPMorgan Chase Bank, N.A. (“Cash Deposit Account”) selected by the Escrow Agent, which shall initially be the JPMorgan Cash Compensation Account.Cash Deposit Accounts have rates of compensation that may vary from time to time based upon market conditions. Written investment instructions, if any, shall specify the type and identity of the investments to be purchased and/or sold.The Escrow Agent is hereby authorized to execute purchases and sales of investments through the facilities of its own trading or capital markets operations or those of any affiliated entity.The Escrow Agent or any of its affiliates may receive compensation with respect to any investment directed hereunder including without limitation charging an agency fee in connection with each transaction. The Escrowed Funds shall not be invested in any investment other than the Permitted Investments or the Cash Deposit Account without the prior written consent of both Parties. Promptly after the end of each calendar month during the term of this Escrow Agreement, the Escrow Agent shall provide to the Parties a statement setting forth in reasonable detail a breakdown of the cash and Permitted Investments comprising the Escrowed Funds (the "Monthly Statement").
